DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-25-2022 has been entered.
 Election/Restrictions
                                                 
Applicant’s election of a rechargeable lithium (ion) cell comprising a cathode comprising TiS2; an anode comprising lithium metal (claim 28), a porous separator and a quasi-solid electrolyte comprising LiClO4 as the lithium salt in an amount of 1.75-3.5 M or 2-3M dissolved in a mixture of a liquid additive comprising trifluoroethyl propylene carbonate (TFPC) and a liquid solvent comprising 1, 2-dimethoxyethane (DME) wherein said liquid additive to said liquid solvent is in a ratio of 15/85 to 85/15 wherein the electrolyte has a lithium ion transference number greater than 0.4 in the reply filed on 7-3-2019 and 9-25-2019 is acknowledged. Because applicant did not distinctly and 
Claims 25-27 and 29-30 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-3-2019 and 9-25-2019.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, 18-19 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.            
Claim Rejections - 35 USC § 112
Claims 1, 3-15, 18-19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 19 is rejected because the claim should cite “wherein said cathode active material contains the vanadium oxide”.         Claim 28 is rejected because many of the materials claimed cannot be used as an anode active material in a battery system comprising the cathode active materials cited in claim 1 from which the claim depends.          Claim 28 is rejected because many of the compounds cited in claim 28 are used as cathode active materials and that anode active materials.          Claim 28 is rejected because it is unclear what would be “a mixture of lithium metal or lithium alloy with the lithium intercalation compound”. It is also unclear what lithium intercalation compounds could be used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727